DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey R. Bousquet on 3/16/2022.
The application has been amended as follows: 
In claim 1, lines 1-2, please delete “in which high-frequency induction heating is not performed,”.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or adequately suggest the nitriding treatment method of a steel member as claimed. In particular, the closest prior art, JP5669979, as cited in the IDS 
However, Kuwahara fails to teach or fairly suggest wherein in the nitriding treatment, a nitriding time is greater than 0.5 hours and less than 10 hours. In contrast, Kuwahara discloses that the treatment time of the nitriding treatment is set to 1200 seconds or shorter (20 minutes or shorter) ([0089]). In addition, the examples of Kuwahara disclose a nitriding treatment for about 300 seconds (5 minutes), which is much shorter than the claimed time range. Furthermore, Kuwahara teaches that when the nitriding time is greater than 1200 seconds (20 minutes), the thickness of the nitrogen compound layer reaches a saturation state, and the effect on the thickness is reduced ([0089]), which teaches away from the claimed range of 30 minutes to 10 hours. Thus, it seems unlikely that the skilled artisan would have arrived at the claimed inventive method following the disclosure of Kuwahara, absent the benefit of Applicant’s disclosure.
Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-5 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734